NUMBER 13-12-00472-CR

                             COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI - EDINBURG


SHARON A. RYMAS,                                                            Appellant,

                                            v.

THE STATE OF TEXAS,                                                         Appellee.


               On appeal from the County Court at Law No. 3
                        of Nueces County, Texas.


                          MEMORANDUM OPINION

           Before Justices Rodriguez, Benavides, and Longoria
               Memorandum Opinion by Justice Rodriguez
      Appellant Sharon A. Rymas appeals from her conviction for interference with

public duties, a Class B misdemeanor. See TEX. PENAL CODE ANN. § 38.15 (West 2011).

A jury found Rymas guilty, and the trial court sentenced her to 180 days in jail, suspended
her sentence, placed her on community supervision for one year, and imposed a fine of

$100. The jury acquitted Rymas on a second count, possession of marijuana in an

amount of two ounces or less. See TEX. HEALTH & SAFETY CODE ANN. § 481.121 (West

2010).

         Rymas filed a pro se motion and an amended motion for new trial and motion for

judgment notwithstanding the verdict, alleging ineffective assistance of counsel and

claiming that the verdict was contrary to the law and the evidence. Rymas appeared pro

se at the motion-for-new-trial hearing, and the trial court appointed an attorney to be

present and to assist Rymas if needed. The trial court denied Rymas’s motion for new

trial by written order, and Rymas filed a timely pro se notice of appeal. The trial court

appointed counsel to represent Rymas in this appeal.

         Determining that there are no meritorious claims for appeal, counsel filed an

Anders brief in which he reviewed the merits, or lack thereof, of the appeal. We affirm

the judgment of the trial court as modified.

                                I. Compliance with Anders

         Pursuant to Anders v. California, Rymas's counsel filed a brief stating that, after a

review of the record, he found no meritorious issues to bring forward for review. See 386
U.S. 738, 744–45 (1967).        Counsel's brief meets the requirements of Anders as it

presents a professional evaluation showing why there are no non-frivolous grounds for

advancing an appeal. See In re Schulman, 252 S.W.3d 403, 407 n.9 (Tex. Crim. App.

2008) (orig. proceeding) (“In Texas, an Anders brief need not specifically advance

‘arguable’ points of error if counsel finds none, but it must provide record references to the

                                               2
facts and procedural history and set out pertinent legal authorities.”) (citing Hawkins v.

State, 112 S.W.3d 340, 343–44 (Tex. App.—Corpus Christi 2003, no pet.)); Stafford v.

State, 813 S.W.2d 503, 510 n.3 (Tex. Crim. App. 1991) (en banc).

        In compliance with High v. State, 573 S.W.2d 807, 813 (Tex. Crim. App. [Panel

Op.] 1978), Rymas's appellate counsel has carefully discussed why, under controlling

authority, an appeal from the judgment and sentence is without merit and frivolous

because the record reflects no reversible error and, in his opinion, there is no error which

would require a new trial. Counsel has demonstrated that he has complied with the

requirements of Anders by (1) examining the record and finding no arguable grounds to

advance on appeal, (2) serving a copy of the motion to withdraw and supporting brief on

Rymas, (3) providing Rymas with a copy of the record, and (4) informing Rymas of her

right to review the record and to file a pro se response.1 See Anders, 386 U.S. at 744;

Stafford v. State, 813 S.W.2d 503, 510 n.3; see also In re Schulman, 252 S.W.3d at 409

n.23. Rymas filed a pro se response alleging the following: (1) she was denied her right

to obtain witnesses in her favor; (2) she was tried without the authority of a properly

served information; (3) she was denied the right to a speedy trial; (4) she was denied her

right to due course of law and due process of law; (5) the verdict is contradicted by the law

and evidence; and (6) her trial counsel and her appellate counsel provided ineffective

assistance.


        1
          The Texas Court of Criminal Appeals has held that “the pro se response need not comply with the
rules of appellate procedure in order to be considered. Rather, the response should identify for the court
those issues which the indigent appellant believes the court should consider in deciding whether the case
presents any meritorious issues.” In re Schulman, 252 S.W.3d 403, 409 n.23 (Tex. Crim. App. 2008) (orig.
proceeding) (quoting Wilson v. State, 955 S.W.2d 693, 696–97 (Tex. App.—Waco 1997, no pet.)).

                                                    3
                                       II. INDEPENDENT REVIEW

        Upon receiving an Anders brief, this Court must conduct a full examination of all

proceedings to determine whether the case is wholly frivolous. Penson v. Ohio, 488 U.S.
75, 80 (1988). We have reviewed the entire record, counsel's motion to withdraw and

supporting brief, and Rymas’s pro se response, and we have found nothing that would

arguably support an appeal.2 See Bledsoe v. State, 178 S.W.3d 824, 826–28 (Tex.

Crim. App. 2005) (“Due to the nature of Anders briefs, by indicating in the opinion that it

considered the issues raised in the briefs and reviewed the record for reversible error but

found none, the court of appeals met the requirement of Texas Rule of Appellate

Procedure 47.1.”); Stafford, 813 S.W.2d at 509.

        The only errors in the record are what appear to be typographical errors in the

judgment. The trial court's judgment incorrectly describes the misdemeanor offense in

this case as “interfere w/emergency” and Rymas’s punishment as 180 “years” in the

Nueces County Jail.           The record shows, however, that Rymas was charged and

convicted for interference with public duties and that the trial court assessed punishment

        2
           Although appellant's attempt at a direct appeal has been unsuccessful, she is not without a
potential remedy. Challenges requiring development of a record to substantiate a claim, such as
ineffective assistance of counsel, may be raised in an application for writ of habeas corpus. See TEX.
CODE CRIM. PROC. ANN. art. 11.07 (West Supp. 2011); Cooper v. State, 45 S.W.3d 77, 82 (Tex. Crim. App.
2001); Ex parte Torres, 943 S.W.2d 469, 476 (Tex. Crim. App. 1997). An application for writ of habeas
corpus relief would "provide an opportunity to conduct a dedicated hearing to consider the facts,
circumstances, and rationale behind counsel's actions at . . . trial." Thompson v. State, 9 S.W.3d 808,
814–15 (Tex. Crim. App. 1999); see Lopez v. State, 343 S.W.3d 137, 143 (Tex. Crim. App. 2011) (“This
Court has repeatedly stated that claims of ineffective assistance of counsel are generally not successful on
direct appeal and are more appropriately urged in a hearing on an application for a writ of habeas corpus.”);
see also Ex parte Miller, 330 S.W.3d 610, 623 (Tex. Crim. App. 2009) (“To obtain relief in the form of a new
direct appeal on a claim of ineffective assistance of appellate counsel, applicant must show that ‘(1)
counsel's decision not to raise a particular point of error was objectively unreasonable, and (2) there is a
reasonable probability that, but for counsel's failure to raise that particular issue, he would have prevailed
on appeal.’") (internal citations omitted); Ex parte Santana, 227 S.W.3d 700, 704–05 (Tex. Crim. App.
2007).

                                                      4
at 180 days in the Nueces County Jail. The Texas Rules of Appellate Procedure allow

this Court to modify judgments sua sponte to correct typographical errors and make the

record speak the truth. TEX. R. APP. P. 43.2(b); French v. State, 830 S.W.2d 607, 609

(Tex. Crim. App. 1992); Rhoten v. State, 299 S.W.3d 349, 356 (Tex. App.—Texarkana

2009, no pet.); Gray v. State, 628 S.W.2d 228, 233 (Tex. App.—Corpus Christi 1982, pet.

ref'd). We therefore modify the judgment to reflect the correct offense and punishment.

We affirm the judgment of the trial court as modified.

                                      III. MOTION TO WITHDRAW

        In accordance with Anders, counsel has filed a motion to withdraw. See Anders,
386 U.S. at 744; see also In re Schulman, 252 S.W.3d at 408 n.17 (citing Jeffery v. State,

903 S.W.2d 776, 779–80 (Tex. App.—Dallas 1995, no pet.) ("If an attorney believes the

appeal is frivolous, he must withdraw from representing the appellant. To withdraw from

representation, the appointed attorney must file a motion to withdraw accompanied by a

brief showing the appellate court that the appeal is frivolous.") (citations omitted)). We

grant counsel's motion to withdraw carried with the case on April 9, 2013. Within five

days of the date of this Court’s opinion, counsel is ordered to send a copy of the opinion

and judgment to Rymas and to advise Rymas of her right to pursue a petition for review.3

See TEX. R. APP. P. 48.4; see also In re Schulman, 252 S.W.3d at 412 n.35; Ex parte


        3
            No substitute counsel will be appointed. Should appellant wish to seek review of this case by the
Texas Court of Criminal Appeals, she must either retain an attorney to file a petition for discretionary review
or file a pro se petition for discretionary review. Any petition for discretionary review must be filed within
thirty days from the date of either this opinion or the last timely motion for rehearing that was overruled by
this Court. See TEX. R. APP. P. 68.2. Any petition for discretionary review must be filed with the clerk of
the Texas Court of Criminal Appeals. See TEX. R. APP. P. 68.3. Any petition for discretionary review
should comply with the requirements of Texas Rule of Appellate Procedure 68.4. See TEX. R. APP. P. 68.4.

                                                      5
Owens, 206 S.W.3d 670, 673 (Tex. Crim. App. 2006).

                                                     NELDA V. RODRIGUEZ
                                                     Justice

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
18th day of July, 2013.




                                        6